DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, clams 1 - 9 in the reply filed on January 17, 2022 is acknowledged.
Status of Claims
Claims 1 – 9 are pending
Claims 10 – 21 have been cancelled.
Claim 1 is rejected.
Claims 4 – 9 are objected.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/726057, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claim 1 makes reference to “a solvent manipulator”.  Dependent claims 2 - 4 reference the “the solvent manipulator”.  Claim 5 makes reference to “a solvent collector”.  Dependent claims 7 – 9 reference the “solvent collector”.  Accordingly, claims 1 – 5 and 7 - 9 are not entitled to the benefit of the prior application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 – 4 reference “solvent manipulator”.  There is no teaching of “solvent manipulator” in the specification.  Further, claims 5 and 7 – 9 reference “solvent collector”.  There is no teaching of “solvent collector” in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Buese et al. (US 9,242,189).
Regarding claim 1; Buese discloses a method for extracting solute from plant material in Fig. 1; the method comprising:
moving solvent from a solvent source to at least a first canister and a second
canister (as illustrated in Fig. 1, solvent from solvent reservoir 160 is pumped into extraction chamber 114 (col. 3, ln 42 – 45)), the first and second canisters containing the plant material (extraction chamber 114 contains plant material (col. 3, ln 45) & equivalent extraction chambers 111, 112, 113 contain plant material (col. 2, ln 53)), the moving step comprising manipulating at least one of the pressure and temperature of the solvent with a solvent manipulator arranged at a location that is downstream of at least the solvent source and upstream of at least the first and second canisters (the extraction solvent is reverted to the condense phase using a condenser 150 for reintroduction of the extraction solvent into the extraction chambers (col. 3, ln 26 – 28));
after the manipulating step, introducing a first portion of the solvent into the first
canister (as illustrated in Fig. 1, solvent from solvent reservoir 160 is pumped into extraction chamber 114 (col. 3, ln 42 – 45));
exposing the plant material in the first canister to the first portion of solvent for a
predetermined period of time to create a first extract mixture having the solute in
solution with the first portion of solvent (extraction chamber contains plant material from which a large proportion of the extract solute has been removed (col. 3, ln 45 – 47, and the extract in solution flows though valve 128 though extraction chamber 113 to separation chamber 140 in Fig. 1); 

	after the manipulating step, introducing a second portion of the solvent into the
second canister (an extraction chamber 111, reloaded with plant material, is placed in the system and receives solvent from  solvent reservoir 160, col. 4, ln 22 – 24 & Fig. 1) :
	exposing the plant material in the second canister to the second portion of the
solvent for the predetermined period of time to create a second extract mixture having
the solute in solution with the second portion of solvent (an extraction chamber 111, reloaded with plant material, is placed in the system and receives solvent from  solvent reservoir 160, col. 4, ln 22 – 24, and the extract in solution flows though valve 125 though extraction chamber 112 to separation chamber 140 in Fig. 1); and
	fluidly communicating the second extract mixture to the first extract container, the
first extract container in fluid communication with at least the first and second canisters (the concentrated extraction solution from extraction chamber 112 flows to separation chamber 140, Fig. 1).
The difference between Buese et al. and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
. 
Allowable Subject Matter
Claims 2 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of prior art references teaches or suggest a method for extracting solute from a plant material wherein a solvent manipulator heats and pressurizes the solvent prior to flowing the solvent into an extraction canister containing plant material.  Furthermore, none of the prior art of record teaches or suggest a motivation for heating the extraction container to separate the solute from an extract mixture by evaporating a recycled solvent.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,482,453 (Coombs et al.); U.S. 4,490,398 (Behr et al.); U.S. 5,516,923 (Hebert et al.) and U.S. 9,757,664 (McGhee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622